DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
In their response dated 05/31/2022, the applicant elected without traverse Species B, drawn to figure A.  However, upon further consideration, the examiner is withdrawing the restriction requirement dated 05/31/2022.  Although the specification and figures represent species A-C as being distinct species, the original claims recite a single invention which includes all of the features of Species A-C. As such, there is support for a single invention that includes the features of Species A-C.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1, 2, 4, and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0260332 (Reid) in view of JP2007008530 (Tadahiro, of record with English translation).
Regarding claim 1: Reid discloses a thermal insulation container (10, fig 1A), comprising: an inner container (20, fig 1A) including a first bottom portion (21, fig 1A), a first side wall portion (23, fig 1A) that extends in a first direction from the first bottom portion and forms a first open end portion (at lead line 25, fig 1A), and a first vacuum layer (v1, fig 1B) continuously formed inside the first bottom portion and the first side wall portion (¶0031); an outer container (40, fig 1A) including a second bottom portion (41, fig 1A) whose inner surface (46, fig 1C) is adjacent to the first open end portion (figs 1A and 1C), a second side wall portion (43, fig 1A) that extends in a second direction opposite to the first direction from the second bottom portion and forms a second open end portion (at lead line 45, fig 1A), and a second vacuum layer (V3, fig 1B) continuously formed inside the second bottom portion and the second side wall portion (¶0032), the outer container being fitted onto the inner container in such a manner that an inner surface of the second side wall portion and an outer surface of the first side wall portion face each other and forming a storage portion (i.e. inner area 60, fig 1A); an overlap region (fig 1A) formed in such a manner that the inner surface of the second side wall portion and the outer surface of the first side wall portion overlap each other (fig 1A,  ¶0033); and a sealing member (i.e. adhesive in gap G1, ¶0033) disposed to be capable of suppressing heat transfer caused by convection between the outer surface of the first side wall portion and the inner surface of the second side wall portion in the overlap region (¶0033).
  	Reid, as applied above, does not explicitly disclose that the second open end portion adjacent to an inner surface of the first bottom portion. Tadahiro, however, discloses a similar heat resistant container with an inner container (3, figs 1 and 2) and an outer container (6, figs 1 and 2) with a second open end portion (near lead line 5c, fig 2) adjacent to an inner surface of the first bottom portion of the inner container (figs 1 and 2).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Reid so that the second open end portion adjacent to an inner surface of the first bottom portion, as taught by Tadahiro, so as to increase the thermal insulation of the container sidewall and to provide additional protection to the sidewall of the inner container.
	Regarding claim 2: the combined teacgins of the references, as applied above to claim 1, discloses all of the claimed limtaitons including specifically in Tadahiro that the overlap region is formed over the entire peripheries of the first sidewall portions and the second sidewall portion (see fig 2 of Tadahiro).
	Regarding claim 4: Reid, as applied above, does not discloses a buffering material disposed between the first open end portion and the second bottom portion. 
	Tadahiro, however, discloses a similar heat resistant container with an inner container (3, figs 1 and 2) with a first open end portion (near lead line 1c, fig 1); an outer container (6, figs 1 and 2) with a second bottom portion (near lead line 5b, fig 2); and a buffering material (10, fig 2, ¶0038) disposed between the first open end portion and the second bottom portion.  Tadahiro discloses that the buffering material (10) is a flexible heat-resistant sealing that prevent heats from penetrating the joint (¶0038).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Reid to include a buffering material, as taught by Tadahiro, so as to prevent heat from penetrating the joint between the inner and outer container.	
	Regarding claim 5: Reid, as applied to claim 1 above, discloses a fixation portion (i.e. matching threading disclosed in ¶0034) for preventing relative movement of the inner container and the outer container in the first and second directions.
Claim(s) 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reid in view of Tadahiro and GB2475478 (Roskoss).
Regarding claim 6: Reid discloses a thermal insulation container (10, fig 1A), comprising: an inner container (20, fig 1A) including a first bottom portion (21, fig 1A), a first side wall portion (23, fig 1A) that extends in a first direction from the first bottom portion and forms a first open end portion (at lead line 25, fig 1A), and a first vacuum layer (v1, fig 1B) continuously formed inside the first bottom portion and the first side wall portion (¶0031); an outer container (40, fig 1A) including a second bottom portion (41, fig 1A) whose inner surface (46, fig 1C) is adjacent to the first open end portion (figs 1A and 1C), a second side wall portion (43, fig 1A) that extends in a second direction opposite to the first direction from the second bottom portion and forms a second open end portion (at lead line 45, fig 1A), and a second vacuum layer (V3, fig 1B) continuously formed inside the second bottom portion and the second side wall portion (¶0032), the outer container being fitted onto the inner container in such a manner that an inner surface of the second side wall portion and an outer surface of the first side wall portion face each other and forming a storage portion (i.e. inner area 60, fig 1A); an overlap region (fig 1A) formed in such a manner that the inner surface of the second side wall portion and the outer surface of the first side wall portion overlap each other (fig 1A,  ¶0033); and a sealing member (i.e. adhesive in gap G1, ¶0033) disposed to be capable of suppressing heat transfer caused by convection between the outer surface of the first side wall portion and the inner surface of the second side wall portion in the overlap region (¶0033).
  	Reid, as applied above, does not explicitly disclose that the second open end portion adjacent to an inner surface of the first bottom portion. Tadahiro, however, discloses a similar heat resistant container with an inner container (3, figs 1 and 2) and an outer container (6, figs 1 and 2) with a second open end portion (near lead line 5c, fig 2) adjacent to an inner surface of the first bottom portion of the inner container (figs 1 and 2).  Therefore, before the claimed invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Reid so that the second open end portion adjacent to an inner surface of the first bottom portion, as taught by Tadahiro, so as to increase the thermal insulation of the container sidewall and to provide additional protection to the sidewall of the inner container.
Reid does not disclose a heat/cold insulation portion disposed inside the storage portion, an object to be heat- insulated or cold-insulated being disposed in the heat/cold insulation portion; and a thermal storage member disposed around the heat/cold insulation portion.
However, Roskoss discloses an insulated container (10, fig 1) comprising: a heat/cold insulation portion (i.e. box 18, fig 1) disposed inside the storage portion (i.e. space within protective layer 12, fig 1), an object (i.e. article 20, fig 1) to be heat- insulated or cold-insulated being disposed in the heat/cold insulation portion; and a thermal storage member (i.e. insulation 14, fig 1) disposed around the heat/cold insulation portion (see page 2, fig 1).  Therefore, before the claimed invention was effectively filed, it would have been obvious to a person of ordinary skill in the art to have modified Reid to include the above elements, as taught by Roskoss, so that a boxed item could be stored within the storage portion while providing additional thermal insulation.  The additional insulation (14) would also provide mechanical protection to the stored item.
Regarding claim 7: the combined teachings of the references, as applied to claim 6 above, disclose all of the claimed limitations including specifically in Roskoss that the heat/cold insulation portion is disposed to the first open portion via the thermal storage member (fig 1).  Roskoss shows that the thermal storage member (14) is in contact with the entire inner surface of protective layer (12).  In combination, a person of ordinary skill in the art would dispose the thermal storage member in contact with the inner surfaces on Reid’s container and thus read on the limitation.     

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
2010/0200599 discloses a double walled container
2008/0006642 discloses a double walled container
2007/0210090 discloses a container with insulation members inside
4981234 discloses a double walled container
1337278 discloses a vacuum receptacle

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON M ANDERSON whose telephone number is (571)272-4923. The examiner can normally be reached 9-5, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Fristoe can be reached on 571-272-4926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DON M ANDERSON/Primary Examiner, Art Unit 3733